DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20 and 21: the claims recite, “wherein the winding fiber is impregnated with a resin that includes a predetermined fixing strength with respect to a surface of the liner.” 

It is not clear what the applicant considers to be the structural features of a “predetermined” fixing strength, and how that would define over a typical resin.  With respect to claim 21, which is a method claim, it is not clear if the applicant is trying to recite an actual step that would involve some kind of calculation, or if they are trying to capture a structural limitation.  The applicant is required to provide clarification and/or correction.  
The examiner contends that the fixing strength of any resin is “predetermined” based on the physical properties of said resin.    

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, 8, 9, 11, 15, 16, 18, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampsten (US 7,389,890) in view of Kaneko. 
    PNG
    media_image1.png
    720
    528
    media_image1.png
    Greyscale


Regarding claims 1, 9: Hampsten discloses a high pressure tank (100), and a method of making as much comprising: a liner (130, fig 2) made of epoxy and including a  plurality of dome portions (see annotated figure above) and a cylinder portion (see annotated figure above), the dome portion having a curved surface shape and the 
Hampsten, as applied above, does not explicitly state that the liner is made of resin or that the reinforcing layer is made of fiber-reinforced resin.  Kaneko, however, teaches a high pressure tank where the liner (40, fig 1A, ¶0055) is made from a resin and there is a reinforcing layer (50, fig 1A, ¶¶0056-0057) is made of fiber-reinforced resin.  Kaneko also teaches the process of forming a tank by winding fibers impregnated with a resin on the outer surface of a liner to form a reinforcing layer, in order to improve strength of tank (¶0004).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have formed the liner of resin and the reinforcing layer from fiber-reinforced resin, as taught by Kaneko, since resin and fiber reinforced resin would be a suitable and known alternative for forming a high pressure tank. 
With respect to the limitation of forming the reinforcing layer after forming the mold release agent layer; Hampsten discloses that the adhesion inhibiting layer is 140 is wound over liner (col. 4 ll. 11-15).  This process reads on the limitation in question because it means that the inhibiting layer 140 would have to be in place prior to the reinforcing layer being formed or wound onto the tank.     

With respect to the new limitation that the mold release agent disperses stress from internal pressure of the high tank that locally concentrates near the plurality of the dome portions, the combined teachings of the reference, as applied, read on this limitation because the references disclose all of the structure of the applicant’s invention and it would be expected to function in the same way as claimed.  For example, Hampsten discloses a mold release agent layer (140, fig 2, col. 1 ll. 48-56 & col. 3 ll. 10-30) located between the liner and the liner and the reinforcing layer, including at the dome portions.  The low friction nature of the mold release would disperse and/or prevent stress from occurring between the liner and the reinforcing layer that would otherwise occur during the pressurizing of the liner.    
Regarding claims 2 and 11: the combined teachings of the references, as applied above, teach the claimed limitations including specifically in Kaneko that the liner is made from a different material than the reinforcing layer (see ¶¶0055-0057) which would result in a different elongation rate.  Elongation rate is a material property.
Regarding claims 6 and 15: Hampsten discloses that the mold release agent layer covers an entire region (i.e. the cylinder portion) of the liner (fig 1).
Regarding claims 7 and 16: the tank of Hampsten would be capable of storing hydrogen under pressure (see abstract) and thus reads on the claims.
Regarding claims 8: Hampsten discloses a cap (i.e. bosses 165, 160, fig 1) provided at an end of the liner and including the mold release agent layer that is provided between the cap and the reinforcing layer (in as much as the applicant has support for this limitation).  Figure 5 shows that the mold release agent layer is located between surface (370) of the boss and the reinforcing layer.
	Regarding claims 18 and 19: Hampsten, as applied above, reads on this limitations because the mold release agent (140, fig 2, col. 1 ll. 48-56 & col. 3 ll. 10-30) includes micro-particles that act as a lubricant between the layers (135, 130).  As evidenced by Cola (US 2012/0241461, ¶0041) a person of ordinary skill in the art would consider particles which reduce the friction between tank layers to be a lubricant.  Thus, the mold release could reasonably be considered to include a lubricant component.      
	Regarding claims 20 and 21: see the above §112 discussion which is incorporated herein.  To the best of the examiner’s understanding, the combined teachings of the references, as applied above, disclose all of the claimed limitations including specifically in Kaneko that the winding fiber is impregnated with resin that includes a predetermined (in as much as the applicant appears to have support for this limitation, see above 112 discussion) fixing strength with respect to a surface of a the liner (¶¶0004, 0056-0057).



Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampsten and Kaneko, as applied to claims 1 and 9 above, in further view of Shimizu (US 2011/0210131).
Regarding claims 3 and 12: Hampsten, as applied above, discloses that the mold release agent is a fluorine mold release agent (i.e. PTFE, col. 1 ll. 48-56 & col. 3 ll. 10-30).  PTFE is a molecule that is solely comprised of fluorine and carbon, and it is thus reasonable to consider it a fluorine mold release agent.  
However, to the extent one could argue otherwise, Shimizu discloses a similar tank that includes a fluorine layer (C) located between a tank CFRP layer and the end cap at the dome portion in order to reduce friction (¶0044, fig 2).  Therefore, before the claimed invention was effectively filed, it would have been obvious one of ordinary skill in the art to have used fluorine as the release agent of Hampsten, as taught by Shimizu, because it is a material that would be suitable for the intended use of reducing friction between the layers of the tank and because it would be a simple substitution of one known release agent for another known release agent. 

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampsten and Kaneko, as applied to claims 1 and 9 above, in further view of Duvall (US 3,815,773).
Regarding claims 4 and 13: Hampsten, as applied above, does not disclose that the mold release agent is a silicon mold release agent.  Duvall, however, discloses a very similar tank with a liner (6, figs 1-3) and a mold release agent layer (8, figs 1-3, col. 6 ll. 1-17) that is between the liner and reinforcing layer (10).  Duvall teaches that .  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampsten and Kaneko, as applied to claim 9 above, in further view of Cola (US 2012/0241461).
Regarding claim 10: Hampsten, as applied above, does not disclose that the mold release agent is applied by spraying.  Cola, however, discloses a very similar pressure tank with mold release agent (i.e. sliding layer 14, ¶¶0040, 0041) formed between a liner and a reinforcing layer, wherein the mold release agent is applied by spraying (¶0045).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have used spraying to apply the mold release layer of Hampsten, as taught by Cola, because it is a known and useful means of applying a mold release agent layers in a pressure tank.
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive.  The applicant argues that the amendments to the independent claims place the application in condition for allowance.  The examiner disagrees for the reasons given in the above rejections.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/           Primary Examiner, Art Unit 3733